731 N.W.2d 776 (2007)
Norma KAKISH and Rajaie Kakish, Plaintiffs-Appellants/ Cross-Appellees,
v.
DOMINION OF CANADA GENERAL INSURANCE COMPANY, Defendant-Appellee/ Cross-Appellant.
Docket No. 132412. COA No. 260963.
Supreme Court of Michigan.
June 6, 2007.
On order of the Court, the application for leave to appeal the September 28, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.